18-23538-rdd         Doc 143      Filed 10/17/18      Entered 10/17/18 13:19:56               Main Document
                                                     Pg 1 of 4


ALSTON & BIRD LLP
Leib M. Lerner
333 South Hope Street, 16th Floor
Los Angeles, CA 90071
Telephone: (213) 576-1000
Facsimile: (213) 576-1100
Email: leib.lerner@alston.com

Attorneys for Twentieth Century Fox Home
Entertainment LLC

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
                                                              :
In re:                                                        :      Chapter 11
                                                              :
SEARS HOLDINGS CORPORATION, et al.,                           :        Case No. 18-23538 (RDD)
                                                              :
                                          1
                                Debtors.                      :      (Jointly Administered)
--------------------------------------------------------------x

                MOTION FOR ADMISSION TO PRACTICE, PRO HAC VICE

        I, Leib M. Lerner, request admission, pro hac vice, before the Honorable Robert D. Drain

to represent Twentieth Century Fox Home Entertainment LLC, a party in interest in the above-

referenced cases.



1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are as follows: Sears Holdings Corporation (0798); Kmart Holding Corporation (3116); Kmart Operations
LLC (6546); Sears Operations LLC (4331); Sears, Roebuck and Co. (0680); ServiceLive Inc. (6774); A&E Factory
Service, LLC (6695); A&E Home Delivery, LLC (0205); A&E Lawn & Garden, LLC (5028); A&E Signature
Service, LLC (0204); FBA Holdings Inc. (6537); Innovel Solutions, Inc. (7180); Kmart Corporation (9500);
MaxServ, Inc. (7626); Private Brands, Ltd. (4022); Sears Development Co. (6028); Sears Holdings Management
Corporation (2148); Sears Home & Business Franchises, Inc. (6742); Sears Home Improvement Products, Inc.
(8591); Sears Insurance Services, L.L.C. (7182); Sears Procurement Services, Inc. (2859); Sears Protection
Company (1250); Sears Protection Company (PR) Inc. (4861); Sears Roebuck Acceptance Corp. (0535); Sears,
Roebuck de Puerto Rico, Inc. (3626); SYW Relay LLC (1870); Wally Labs LLC (None); Big Beaver of Florida
Development, LLC (None); California Builder Appliances, Inc. (6327); Florida Builder Appliances, Inc. (9133);
KBL Holding Inc. (1295); KLC, Inc. (0839); Kmart of Michigan, Inc. (1696); Kmart of Washington LLC (8898);
Kmart Stores of Illinois LLC (8897); Kmart Stores of Texas LLC (8915); MyGofer LLC (5531); Sears Brands
Business Unit Corporation (4658); Sears Holdings Publishing Company, LLC. (5554); Sears Protection Company
(Florida), L.L.C. (4239); SHC Desert Springs, LLC (None); SOE, Inc. (9616); StarWest, LLC (5379); STI
Merchandising, Inc. (0188); Troy Coolidge No. 13, LLC (None); BlueLight.com, Inc. (7034); Sears Brands, L.L.C.
(4664); Sears Buying Services, Inc. (6533); Kmart.com LLC (9022); and Sears Brands Management Corporation
(5365). The location of the Debtors’ corporate headquarters is 3333 Beverly Road, Hoffman Estates, Illinois 60179.


LEGAL02/38460383v1
18-23538-rdd    Doc 143      Filed 10/17/18    Entered 10/17/18 13:19:56        Main Document
                                              Pg 2 of 4


       I certify that I am a member in good standing of (a) the bars of the State of California,

District of Columbia, and Commonwealth of Pennsylvania; and (b) the United States Supreme

Court, the United States Court of Appeals for the Ninth Circuit, and the United States District

Courts for the Central, Eastern, Southern and Northern Districts of California, Central District of

Illinois, Western and Eastern Districts of Pennsylvania, and Eastern District of Michigan.

       I have submitted the filing fee of $200.00 with this motion for pro hac vice admission.

Dated: Los Angeles, CA
       October 17, 2018
                                                      ALSTON & BIRD LLP

                                                      /s/ Leib M. Lerner
                                                      Leib M. Lerner
                                                      333 South Hope Street, 16th Floor
                                                      Los Angeles, CA 90071
                                                      Telephone: (213) 576-1000
                                                      Facsimile: (213) 576-1100
                                                      Email: leib.lerner@alston.com

                                                      Attorneys for Twentieth Century Fox Home
                                                      Entertainment LLC




                                               -2 -
18-23538-rdd         Doc 143      Filed 10/17/18      Entered 10/17/18 13:19:56               Main Document
                                                     Pg 3 of 4


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
                                                              :
In re:                                                        :      Chapter 11
                                                              :
SEARS HOLDINGS CORPORATION, et al.,                           :        Case No. 18-23538 (RDD)
                                                              :
                                          1
                                Debtors.                      :      (Jointly Administered)
--------------------------------------------------------------x

            ORDER GRANTING ADMISSION TO PRACTICE, PRO HAC VICE

        Upon the motion of Leib M. Lerner, Esq. to be admitted, pro hac vice, to represent

Twentieth Century Fox Home Entertainment LLC (the “Client”) in the above referenced case,

and upon the movant’s certification that the movant is a member in good standing of (a) the bars

of the State of California, District of Columbia, and Commonwealth of Pennsylvania; and (b) the

United States Supreme Court, the United States Court of Appeals for the Ninth Circuit, and the

United States District Courts for the Central, Eastern, Southern and Northern Districts of

California, Central District of Illinois, Western and Eastern Districts of Pennsylvania, and

Eastern District of Michigan., it is hereby




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are as follows: Sears Holdings Corporation (0798); Kmart Holding Corporation (3116); Kmart Operations
LLC (6546); Sears Operations LLC (4331); Sears, Roebuck and Co. (0680); ServiceLive Inc. (6774); A&E Factory
Service, LLC (6695); A&E Home Delivery, LLC (0205); A&E Lawn & Garden, LLC (5028); A&E Signature
Service, LLC (0204); FBA Holdings Inc. (6537); Innovel Solutions, Inc. (7180); Kmart Corporation (9500);
MaxServ, Inc. (7626); Private Brands, Ltd. (4022); Sears Development Co. (6028); Sears Holdings Management
Corporation (2148); Sears Home & Business Franchises, Inc. (6742); Sears Home Improvement Products, Inc.
(8591); Sears Insurance Services, L.L.C. (7182); Sears Procurement Services, Inc. (2859); Sears Protection
Company (1250); Sears Protection Company (PR) Inc. (4861); Sears Roebuck Acceptance Corp. (0535); Sears,
Roebuck de Puerto Rico, Inc. (3626); SYW Relay LLC (1870); Wally Labs LLC (None); Big Beaver of Florida
Development, LLC (None); California Builder Appliances, Inc. (6327); Florida Builder Appliances, Inc. (9133);
KBL Holding Inc. (1295); KLC, Inc. (0839); Kmart of Michigan, Inc. (1696); Kmart of Washington LLC (8898);
Kmart Stores of Illinois LLC (8897); Kmart Stores of Texas LLC (8915); MyGofer LLC (5531); Sears Brands
Business Unit Corporation (4658); Sears Holdings Publishing Company, LLC. (5554); Sears Protection Company
(Florida), L.L.C. (4239); SHC Desert Springs, LLC (None); SOE, Inc. (9616); StarWest, LLC (5379); STI
Merchandising, Inc. (0188); Troy Coolidge No. 13, LLC (None); BlueLight.com, Inc. (7034); Sears Brands, L.L.C.
(4664); Sears Buying Services, Inc. (6533); Kmart.com LLC (9022); and Sears Brands Management Corporation
(5365). The location of the Debtors’ corporate headquarters is 3333 Beverly Road, Hoffman Estates, Illinois 60179.


LEGAL02/38460383v1
18-23538-rdd     Doc 143     Filed 10/17/18    Entered 10/17/18 13:19:56      Main Document
                                              Pg 4 of 4


         ORDERED, that Leib M. Lerner, Esq. is admitted to practice, pro hac vice, in the above

referenced case to represent the Client, in the United States Bankruptcy Court for the Southern

District of New York, provided that the filing fee has been paid.


Dated:
                                              HONORABLE ROBERT D. DRAIN




                                               -2 -
